CaSe 6:19-cV-06012-C.]S Document 3 Filed 01/09/19 Page 1 of 11

UNITED STATES DISTRICT COURT
WESTERN DlSTRICT OF NEW YORK

 

DEBORA S. COLE,

Piainarr,
V.
ANSWER
erLAoE oF BRocKPoRT,
BRoCKPoRT PoLiCE DEPARTMENT, index No.= 6=19-¢:\/_06012

STEPHEN MESITI INDIVIDUALLY AND
IN HIS CAPACITY AS A BROCKPORT
POLICE OFFICER, BROCKPORT POLICE
CHIEF DANIEL VARRENTI,
BROCKPORT POLICE OFFICER JOHN
DOE #l lNDIVlDUALLY AND IN HIS
CAPACITY AS A BROCKPORT POLICE
OFFICER,

Defendants.

 

Defendants, Brockport Police Department, Brockport Police Sergeant Stephen l\/lesiti,
Brocl<port Police Chief Daniel Varrenti, Brockport Police Oft`icer Stephen l\/lesiti, by their
attorneys, Goldberg Segalla LLP, for their Answer to the Complaint herein, state upon information
and belief as follows:

l. With respect to paragraph l of the Complaint, it is a jurisdictional statement for
Which nor response from the Defendants is required Defendants deny they violated Plaintift’s -
constitutional rights or the common law or laws of the State of New York.

2. With respect to paragraph 2 of the Complaint, the Defendants deny the
allegations

3. With respect to paragraph 3 of the Complaint, the Defendants admit the

allegations

21872128.\/1

CaSe 6:19-cv-06012-C.]S Document 3 Filed 01/09/19 Page 2 of 11

4. With respect to paragraph 4 of the Complaint, the Defendants deny knowledge or

information necessary to form a belief as to the truth or falsity of the allegations

5. With respect to paragraph 5 of the Complaint, the Defendants admit the
allegations
6. With respect to paragraph 6 of the Complaint, the Defendants state that the police

department is not a separate legal entity capable of being Sued.

7. With respect to paragraph 7 of the Complaint, the Defendants admit the
allegations
8. With respect to paragraph 8 of the Complaint, the Defendants admit Daniel

Varrenti is a natural person who has retired from his position as Police Chief for the Brockport
Police Department and denies he has been served with the Summons and Complaint or that
jurisdiction was acquired over him.

9. With respect to paragraph 9 of the Complaint, the Defendants deny knowledge or
information necessary to form a belief as to the truth or falsity of the allegations

10. With respect to paragraph 10 of the Complaint, the Defendants admit that 911
calls were made relating to Plaintiff, but lack knowledge and information as to the remainder of
the allegations

11. With respect to paragraph 11 of the Complaint, the Defendants deny the
characterizations as stated and indicate that El\/IS personnel responded to take Plaintiff for a
mental health evaluation and that Plaintiff failed and refused to cooperate With EMS personnel
resulting in law enforcement having to effectuate a mental hygiene arrest.`

12. With respect to paragraph 12 of the Complaint, the Defendants deny the

characterizations as stated, but admit that Plaintiff’s health care provider did tell the responding

21872128.vl

CaSe 6:19-cv-06012-C.]S Document 3 Filed 01/09/19 Page 3 of 11

Brockport Police Officer that there Was fear that Plaintiff was a threat to the safety of herself
and/or others and that a mental hygiene arrest should be effectuated

13. With respect to paragraph 13 of the Complaint, the Defendants deny the
characterizations as stated and indicate Plaintiff failed and refused to obey the requests and
commands of the Brockport Police Ofticers to voluntarily proceed to an ambulance so she could
be transported to the hospital for treatment of the mental and emotional conditions from which
she was suffering, and that Plaintiff who was considered a danger to herself or others suddenly
exited her chair, at which point she was restrained by the police officers in the course of their
duties as police officers Plaintiff was restrained and eventually handcuffed

14. With respect to paragraph 14 of the Complaint, the Defendants deny the
allegations

15. With respect to paragraph 15 of the Complaint, the Defendants deny the
allegations

16. With respect to paragraph 16 of the Complaint, the Defendants admit they were
aware that Plaintiff was in a condition that she was a potential threat to the safety of herself and
others, but decline to confirm or deny whether such constituted a “psychological illness”

17 . With respect to paragraph 17 of the Complaint, the Defendants deny they were
under direct supervision and control of Defendant Varrenti, but acknowledge he was the Police
Chief at the time of the Subject incident.

18. With respect to paragraph 18 of the Complaint, the Defendants deny the
allegations

19. With respect to paragraph 19 of the Complaint, the Defendants deny the

allegations

21872128.vl

CaSe 6:19-cv-06012-C.]S Document 3 Filed 01/09/19 Page 4 of 11

20. With respect to paragraphs 20 of the Complaint, the Defendants repeat and re-allege
its response to each of the allegations referenced therein

21. With respect to paragraph 21 of the Complaint, the Defendants admit at the time
and place of the Subject incident, they were acting under color of law.

22. With respect to paragraph 22 of the Complaint, the Defendants deny the
allegations

23. With respect to paragraph 23 of the Complaint, the Defendants admit the
allegations

24. With respect to paragraph 24 of the Complaint, the Defendants admit they were
acting pursuant to their authority, training and supervision, but deny the allegations to the extent
it Suggests that the Village of Brockport had any custom, policy or practice, or procedure Which
Would lead to or authorize the deprivation of citizens’ constitutional rights

25. With respect to paragraph 25 of the Complaint, the Defendants deny the
allegations

26. With respect to paragraph 26 of the Complaint, the Defendants deny the
allegations

27. With respect to paragraph 27 of the Complaint, the Defendants deny the
allegations

28. With respect to paragraphs 28 of the Complaint, the Defendants repeat and re~allege
its response to each of the allegations referenced therein.

29. With respect to paragraph 29 of the Complaint, the Defendants deny the

allegations

21872128.vl

Case 6:19-cv-06012-C.]S Document 3 Filed 01/09/19 Page 5 of 11

30.

allegations

31.

allegations

32.

With respect to paragraph 30 of the Complaint, the Defendants deny the

With respect to paragraph 31 of the Complaint, the Defendants deny the

With respect to paragraphs 32 of the Complaint, the Defendants repeat and re-allege

its response to each of the allegations referenced therein.

33.

allegations

34.

allegations

35.

allegations

36.

allegations

37.

allegations

38.

allegations

39.

With respect to paragraph-33 of the Complaint, the Defendants deny the
With respect to paragraph 34 of the Complaint, the Defendants deny the
With respect to paragraph 35 of the Complaint, the Defendants deny the
With respect to paragraph 36 of the Complaint, the Defendants deny the
With respect to paragraph 37 of the Complaint, the Defendants deny the

With respect to paragraph 3 8 of the Complaint, the Defendants deny the

With respect to paragraphs 39 of the Complaint, the Defendants repeat and re-alle ge

its response to each of the allegations referenced therein.

40.

allegations

21872128.vl

With respect to paragraph 40 of the Complaint, the Defendants deny the

Case 6:19-cv-06012-C.]S Document 3 Filed 01/09/19 Page 6 of 11

41. With respect to paragraph 41 of the'C/omplaint, the Defendants admit the
allegations

42. With respect to paragraph 42 of the Complaint, the Defendants deny knowledge
or information necessary to form a belief as to the truth or falsity of the allegations

43. With respect to paragraph 43 of the Complaint, the Defendants admit the
allegations

44. With respect to paragraph 44 of the Complaint, the Defendants deny the
allegations

45. With respect to paragraph 45 of the Complaint, the Defendants deny the
allegations

46. With respect to paragraph 46 of the Complaint, the Defendants deny the
allegations l

47. With respect to paragraphs 47 of the Complaint, the Defendants repeat and re-allege
its response to each of the allegations referenced therein.

48.v With respect to paragraph 48 of the Complaint, the Defendants deny the
allegations

49. With respect to paragraph 49 of the Complaint, the Defendants admit they were
acting pursuant to their authority, training and supervision, but deny the allegations to the extent
it suggests that the Village of Brockport had any custom, policy or practice, or procedure which
would lead to or authorize the deprivation of citizens’ constitutional rights

50. With respect to paragraph 50 of the Complaint, the Defendants deny the

allegations

21872128.v1

Case 6:19-cv-06012-C.]S Document 3 Filed 01/09/19 Page 7 of 11

5 1 .
allegations

52.

With respect to paragraph 51 of the Complaint, the Defendants deny the

With respect to paragraphs 52 of the Complaint, the Defendants repeat and re-allege

its response to each of the allegations referenced therein.

5 3.
allegations

54.
allegations

55.

allegations

56.
allegations

57.

With respect to paragraph 53 of the Complaint, the Defendants deny the

With respect to paragraph 54 of the Complaint, the Defendants deny the

With respect to paragraph 55 of the Complaint, the Defendants deny the

With respect to paragraph 56 of the Complaint, the Defendants deny the

With respect to paragraphs 57 of the Complaint, the Defendants repeat and re-alle ge

its response to each of the allegations referenced therein.

5 8.
allegations

59.
allegations

60.
allegations

61.

With respect to paragraph 58 of the Complaint, the Defendants deny the

With respect to paragraph 59 of the Complaint, the Defendants deny the

With respect to paragraph 60 of the Complaint, the Defendants deny the

With respect to paragraphs 61 of the Complaint, the Defendants repeat and re-allege

its response to each of the allegations referenced therein.

21872128.vl

Case 6:19-cv-06012-C.]S Document 3 Filed 01/09/19 Page 8 of 11

62. With respect to paragraph 62 of the Complaint, the Defendants deny the
allegations
FIRST AFFIRMATIVE DEFENSE
63. All plaintiff’ s state law claims must be dismissed for failure to comply with the
General l\/Iunicipal Law.
SECOND AFFIRMATIVE DEFENSE
64. Plaintiff failed to satisfy and/or allege conditions precedent to suit.
THIRD AFFIRMATIVE DEFENSE
65. The actions and culpable conduct of plaintiff was the sole proximate cause of
plaintiff’s injuries or contributed to plaintiffs injuries and/or damages
FOURTH AFFIRMATIVE DEFENSE
66. Plaintiff’s damages if any, should be reduced to the extent that plaintiff failed to
mitigate those damages alleged in the complaint
FIFTH AFFIRMATIVE DEFENSE
67. Upon information and belief, all or part of the cost of the plaintiffs medical care,
loss of earnings or other economic loss may have been paid, replaced or indemnified in whole or
in part from collateral sources, or with reasonable certainty will be replaced or indemnified in the
future from such collateral sources and to that extent these answering defendants request that in
the event the plaintiff recovers any judgment herein, such amount as is recovered in whole or in
part from collateral sources be reduced by said amounts
SIXTH AFFIRMATIVE DEFENSE
68. Plaintiff failed to state a cognizable cause of action.

SEVENTH AFFIRMATIVE DEFENSE

21872128.vl

Case 6:19-cv-06012-C.]S Document 3 Filed 01/09/19 Page 9 of 11

69.

70.

71.

72.

73.

74.

Plaintiff lacks standing to allege the Local Ordinance is unconstitutional
EIGHTH AFFIRMATIVE DEFENSE
Some or all of plaintiffs claims are barred by the doctrine of Res Jua’icata.
NINTH AFFIRMATIVE DEFENSE
Some or all of plaintiffs claims are barred by the doctrine of Collateral Estoppel.
TENTH AFFIRMATIVE DEFENSE
Complaint fails to state a claim versus the municipality under 42 U.S.C. 1983.
ELEVENTH AFFIRMATIVE DEFENSE
The individual officers are entitled to qualified immunity from suit.
TWELFTH AFFIRMATIVE DEFENSE

The actions of the individual officers was reasonable and justified under the

circumstances then and there existing

75.

THIRTEENTH AFFIRMATIVE DEFENSE

The officers acted in accordance with reasonable belief in the constitutionality of

the laws they were enforcing

76.

77.

78.

be granted.

21872128.vl

FOURTEENTH AFFIRMATIVE DEFENSE
Plaintiff lacks standing to allege local ordinance is unconstitutional.
FIFTEENTH AFFIRMATIVE DEFENSE

The ordinance is presumed constitutional on its face.
SIXTEENTH AFFIRMATIVE DEFENSE:

The Complaint fails to state a claim against the Defendants upon which relief may

Case 6:19-cv-06012-C.]S Document 3 Filed 01/09/19 Page 10 of 11

SEVENTEENTH AFFIRMATIVE DEFENSE
79. The complaint fails to state a claim for a declaratory judgment
EIGHTEENTH AFFIRMATIVE DEFENSE
80. The Brockport Police Department is not a legal entity subject to suit.
NINETEENTH AFFIRMATIVE DEFENSE
81. Plaintiff has failed to acquire personal jurisdiction over defendant Daniel Varrenti.
TWENTIETH AFFIRMATIVE DEFENSE:

82. Upon information and belief, if the Plaintiff sustained any loss of property as
alleged in the Complaint, such injuries and damages were caused in whole or in part or were
contributed to by Plaintiff’ s own culpable conduct, contributory negligence and want of care,
and/or assumption of the risk, without any culpable conduct, negligence, or want of care on the
part of the Defendants, and the amount of damages recoverable by the Plaintiff, if any, should be
diminished in Whole or in part in proportion to the Plaintiff’ s culpable conduct, contributory
negligence, want of care, and/or assumption of the risk.

TWENTY-FIRST AFFIRMATIVE DEFENSE:

83. Defendants had no reasonable expectation that any constitutional right of the

Plaintiffs' were implicated by their actions and activities
TWENTY-SECOND AFFIRMATIVE DEFENSE:

84. Plaintiff had no reasonable expectation of right implicated by police upon entry at
134 Park Avenue, Brockport, New York 14420.

TWENTY-THIRD AFFIRMATIVE DEFENSE:

85. Plaintiffs have no standing

TWENTY-FOURTH AFFIRMATIVE DEFENSE:

21872128.vl

Case 6:19-cv-06012-C.]S Document 3 Filed 01/09/19 Page 11 of 11

86. Defendants demand a trial by jury.
WHEREFORE, judgment is demanded as follows:
a. Dismissing the complaint;
b. Diminishing the damages otherwise recoverable in proportion to

the culpable conduct of Plaintiff;

c. For such other, further and different relief Which may be just,
proper and equitable

DATED: Rochester, New York
January 9, 2019

G()LDBERG SEGALLA LLP

By: /s/ Patrick B. Naylon
Patrick B. Naylon, Esq.

Attorneysfor Defendants
Vz'llage ofBrockport, Brockport Police
Department Brockport Police Sergeant
Stephen Mesz`a` Ina’z'vz`dually and in his
capacity as a Brockport Police O]j‘z`cer,
Brockport Police Chz`efDanz`el Varrenti,
Brockport Police O]j"l`cer John Doe #]
Ina’z`vidually and in his Capacily as a
Brockport Police sz`cer
PO Box 487
Buffalo, New York 14201
pnavlon@goldbergsegalla.com
Telephone: (585) 295-8320
TO: William P. Srnith, Jr., Esq.

Attorneyfor Plaintiff

1 East Main Street, Suite 100

Rochester, New York 14614

21872128.vl

